Citation Nr: 1822690	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than March 30, 2005 for the grant of service connection for ischemic heart disease (IHD), specifically coronary artery disease status post myocardial infraction with cardiomegaly associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented sworn testimony at a hearing before the undersigned in March 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran, a Nehmer class member, was diagnosed with IHD prior to July 24, 1985, the date he first submitted a claim seeking service connection for this disability. 


CONCLUSION OF LAW

The criteria for an effective date of July 24, 1985, for the grant of service connection for IHD, specifically coronary artery disease status post myocardial infraction with cardiomegaly associated with herbicide exposure have been met.  38 U.S.C. §§ 1154(a), 5107(b), 5110; 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.400, 3.816.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that an effective date of July 24, 1985 for the grant of service connection for IHD is warranted as this is the date that the Veteran first applied for service connection of his heart disability.  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has been diagnosed with a disorder presumptively-associated with herbicide exposure, to include IHD.  Certain effective dates apply if a Nehmer class member was denied compensation for such a disorder between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).

In August 2011 the Veteran was granted presumptive service connection with an effective date of March 30, 2005, for IHD, specifically coronary artery disease status post myocardial infraction with cardiomegaly.  The Veteran first applied for service connection of a heart disability on July 24, 1985, and was denied in December 1985.  Accordingly, the provisions of 38 C.F.R. § 3.816 apply and the Veteran's effective date should be assigned according to 38 C.F.R. § 3.816(c)(1), which provides that the proper effective date is the date the Veteran's original claim was received, or the date the disability arose, whichever is later.

Hearing testimony, private medical records, and an April 2011 VA medical examination all indicate that the Veteran's IHD, including his myocardial infraction was first diagnosed prior to the July 1985 application.  See Hr'g. Tr. at 10; September 1985 Correspondence; April 2011 VA Medical Examination.  Accordingly, the earliest effective date permitted under the governing regulation is July 24, 1985, the date the Veteran initially applied for service connection for a heart disability.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of July 24, 1985 for entitlement to service connection for ischemic heart disease, specifically coronary artery disease status post myocardial infraction with cardiomegaly associated with herbicide exposure is warranted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


